Citation Nr: 0927973	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-24 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post left knee arthrotomy, with lateral meniscectomy 
and degenerative joint disease, prior to June 21, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee total arthroplasty, on and after August 
1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) and Board remands.  


FINDINGS OF FACT

1.  Prior to June 22, 2007, the Veteran's left knee disorder 
was manifested by no more than moderate instability.   

2.  Prior to June 22, 2007, x-ray examination of the left 
knee revealed degenerative changes with extension limited by 
15 degrees. 

3.  On and after August 1, 2008, the Veteran's status post 
right knee total arthroplasty is manifested by a history of 
some weakness and fatigability and some popping with no 
limitation of extension, no ankylosis, and no nonunion of the 
tibia and fibula. 


CONCLUSIONS OF LAW

1.  Prior to June 22, 2007, the criteria for an increased 
evaluation in excess of 20 percent for left knee instability 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008). 

2.  Prior to June 22, 2007, the criteria for a separate 20 
percent evaluation for degenerative changes of the left knee 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 (2008).   

3.  On and after August 1, 2008, the criteria for an 
evaluation in excess of 30 percent for status post left knee 
total arthroplasty are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to an 
increased evaluation for a left knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a June 2009 
readjudication of the Veteran's claim, a December 2008 
letter, a May 2005 statement of the case, and a June 2009 
supplemental statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re- adjudication of the 
claim).  The letter also essentially requested that the 
Veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was afforded VA examinations in May 2003, June 
2007, and August 2008; the Veteran has not indicated that he 
found any of these examinations to be inadequate.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542- 43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The Veteran is seeking entitlement to an increased evaluation 
for his service-connected left knee disorder.  Historically, 
in an August 1974 rating decision, the RO granted service 
connection for a left knee disorder and assigned thereto a 10 
percent initial disability rating, effective from February 
25, 1974.  By an October 1975 rating decision, the RO denied 
the Veteran's claim for an increased evaluation for his 
service-connected left knee disorder.  In an August 1996 
rating decision, the RO granted an increased evaluation of 20 
percent for the Veteran's left knee disorder, effective May 
31, 1996, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In March 2003, the Veteran filed the present claim for 
entitlement to an increased evaluation for a left knee 
disorder.  In a June 2003 rating decision, the RO denied the 
Veteran's claim for entitlement to an evaluation in excess of 
20 percent for a left knee disorder.  

In June 2007, the Veteran underwent a total left knee 
replacement.  Accordingly, in a September 2007 rating 
decision, the RO granted a 100 percent temporary disability 
rating from June 22, 2007 to July 31, 2008 pursuant to 
38 C.F.R. § 4.30 (2008).  The September 2007 rating decision 
also awarded a 30 percent evaluation for the Veteran's left 
knee disorder on and after August 1, 2008 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Although the 
September 2007 rating decision did not specifically cite 
38 C.F.R. § 4.71a, Diagnostic Code 5055, the rating decision 
indicates that the 30 percent evaluation was the minimum 
applicable for residuals of a total knee replacement, and 
Diagnostic Code 5055 is the only relevant diagnostic code 
applicable to residuals of a total knee replacement which 
provides for a minimum 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function, will be expected in all 
cases.  38 C.F.R. § 4.21 (2008); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

I.  Prior to June 22, 2007

Prior to June 22, 2007, the Veteran's left knee disorder was 
assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

Private medical treatment records from March 2003 through May 
2003 reflect the Veteran's complaints of and treatment for a 
left knee disorder.  A March 2003 treatment record also notes 
the Veteran's complaints of left knee buckling, giving way, 
swelling, and limited motion.  Physical examination revealed 
left knee range of motion with 15 degrees loss of extension, 
and flexion was limited to 95 degrees.  There was crepitance 
and tenderness over the lateral compartment during range of 
motion testing, and a patellofemoral grind was positive.  
There was no evidence of anterior or posterior instability, 
and no opening to varus or valgus stress testing.  The 
Veteran's gait was antalgic, and the Veteran walked with a 
bent knee.  A March 2003 x-ray of the left knee revealed 
moderate to advanced osteoarthritis of the left knee with 
left knee joint fluid.  A May 2003 treatment record indicates 
that x-rays of the left knee showed significant 
osteoarthritis with bone-on-bone of the lateral compartment 
and changes throughout the knee joint.

In May 2003, the Veteran underwent a VA joints examination.  
The Veteran reported that he worked full-time as a mail 
carrier, and that he missed approximately 40 days from work 
due to his left knee.  The Veteran reported constant pain 
which he classified as a six or seven on a one to ten scale.  
The Veteran also complained of constant stiffness and 
swelling at the end of the work day, but denied heat, 
redness, and infections.  He noted instability when ascending 
stairs, but denied instability when descending stairs.  He 
also reported that his knee gave out on him five times per 
day, and that he could not straighten his leg out to get full 
extension.  The Veteran reported treatment including 
medication, heat, and massage.  He noted flare-ups three 
times per day which were caused by walking greater than 100 
feet.  He stated that his pain increased with cold and rainy 
weather, and that he could not kneel.  The Veteran was able 
to perform his own activities of daily living, such as doing 
laundry and housework.  However, he reported that he was no 
longer able to do yard work.  The Veteran denied use of 
crutches, canes, or corrective shoes, but did use a soft knee 
brace.  He denied any dislocations or subluxations.  The VA 
examiner noted that he did have osteoarthritis, but no 
rheumatoid arthritis.


Physical examination revealed the Veteran to be wearing a 
knee brace, which he removed for examination.  He was able to 
walk on his toes and heels for about 10 feet with pain.  He 
was able to tandem walk without any balance problems but with 
pain.  A goniometer measured the Veteran's joint from 0 to 
100 degrees when he was asked to squat, and he braced himself 
on the examination table when standing up.  There was active 
range of motion with 132 degrees of flexion.  Range of motion 
of extension was not reported.  There was crepitus when he 
flexed the knee.  There was no change in range of motion or 
fatigue on repetitive use.  There was no swelling, no pain to 
palpation, and no fluid.  A drawer's test, a McMurray's test, 
and a Lachman's test were all negative.  The Veteran was able 
to get on and off the table without difficulty.  His posture 
was erect, and his gait was in favor of a slight left limp.  
An x-ray of the left knee showed probable previous trauma 
with arthritic changes.  The diagnosis was osteoarthritis of 
the left knee, status post left lateral meniscectomy and 
arthroscopy.

Private medical treatment records from August 2005 through 
December 2005 reflect continued complaints of and treatment 
for a left knee disorder.  X-rays of the left knee showed 
bone-on-bone deformity involving the lateral compartment with 
sclerosis and ostephytes.  There was also severe 
patellofemoral arthrosis with large ostephytes and narrowing.  
Cortisone shots were administered.  Physical examination 
showed a slight limp on ambulation and pain along the lateral 
joint line.  The diagnosis was severe degenerative arthritis 
of the left knee with bone-on-bone deformity involving the 
lateral compartment and severe patellofemoral arthrosis.  

VA treatment records prior to June 22, 2007 show complaints 
of and treatment for a left knee disorder.  March 2007 
treatment records reflect that the Veteran was provided with 
a left knee brace and had marked osteoarthritis of the 
lateral compartment.  Physical examination revealed slight 
valgus, stable collaterals, and a normal Lachman's test.  
There was moderate crepitus with range of motion.  Range of 
motion testing showed extension limited by 8 degrees and 
flexion limited to 90 degrees.  Dorsalis pedis and posterior 
tibialis pulses were strong.  The diagnosis was left knee 
osteoarthritis.  Treatment included cortisone injection.  A 
June 2007 treatment record notes the Veteran's complaints of 
severe left knee pain with degenerative joint disease.  
Physical examination showed painful range of motion with 
extension limited by 10 degrees and flexion limited to 80 
degrees.  There was passive range of motion from 5 degrees to 
95 degrees.  There was no varus, valgus, anterior, or 
posterior instability, but there was significant pain with 
palpation of the lateral joint line and with patellofemoral 
ballottement test.  The treatment record reflects that 
multiple x-ray views of the left knee showed severe end-stage 
degenerative joint disease of the left knee, predominantly in 
the lateral compartment, and to a lesser extent, in the 
medial and patellofemoral compartments.  The diagnosis was 
end-stage degenerative joint disease of the left knee.  The 
Veteran elected to undergo a left total knee arthroplasty 
(TKA), which he underwent on June 22, 2007.

In June 2007, prior to undergoing the left TKA, the Veteran 
presented for another VA joints examination.  The Veteran 
reported that he used a knee brace, and complained of 
instability of the left knee.  He also reported difficulty 
with ambulation, and indicated that he began using a cane for 
support.  He stated that he was unable to do any household 
chores, had trouble sleeping, and had intermittent swelling 
of the knee.  The Veteran also noted that he was scheduled 
for a left TKA that week.  The Veteran reported that he 
worked as a postal worker for over 25 years, and that he was 
doing a desk job at that time.  Over the preceding year, he 
took medical leave approximately 25 days on account of his 
left knee disorder.  Physical examination revealed that the 
Veteran was able to get on the examination table using his 
unaffected right leg.  Examination of the left knee showed 
medial joint tenderness as well as lateral tenderness.  There 
was no effusion, edema, or erythema, and the knee was not 
warm to touch.  On range of motion testing, there were 
crepitations noted around the patella area.  There was no 
valgus or varus deformity.  A McMurray test was positive for 
the lateral compartment situation.  There was a "J" shaped 
17 centimeter (cm.) scar on the left lateral knee area.  
Range of motion was from 0 to 90 degrees on flexion with 
increased pain on repeated motion.  However, there was no 
weakness, fatigue, or lack of endurance on multiple motions 
of the knee joint.  X-rays of the left knee revealed moderate 
to severe degenerative changes with no acute fractures or 
dislocations.  The diagnosis was advanced osteoarthritis of 
the left knee.

After reviewing the pertinent evidence of record, the Board 
concludes that a rating in excess of 20 percent for 
instability of the left knee is not warranted prior to June 
22, 2007.  Although the evidence reflects that the Veteran 
reported instability of the left knee on several occasions, 
the objective medical evidence reveals that there was no 
instability of the Veteran's left knee joint on examination.  
As there is no objective evidence of left knee instability, 
the Board finds that the Veteran's service-connected left 
knee disorder is manifested by no more than moderate 
recurrent or lateral instability prior to June 22, 2007.  
Accordingly, an evaluation in excess of 20 percent prior to 
June 22, 2007 is not warranted for left knee instability 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, evaluations 
greater than 20 percent are not available under the 
diagnostic codes pertaining to genu recurvatum or removal of 
the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 
5259, 5263 (2008).  Moreover, there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion; left knee anklyosis; or malunion 
or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2008).  Accordingly, an 
evaluation in excess of 20 percent for the Veteran's left 
knee disorder is not warranted under these diagnostic codes, 
prior to June 22, 2007.   

The assignment of a separate evaluation for a left knee scar 
has also been considered.  38 C.F.R. § 4.118 (2008).  Such a 
separate evaluation may only be assigned if there are 
separate and distinct manifestations from the same injury.  
See 38 C.F.R. § 38 C.F.R. § 4.14 (2008) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability under various diagnoses constitutes 
prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 
259 (1994) (finding that when a veteran has separate and 
distinct manifestations from the same injury he should be 
compensated under different diagnostic codes).  Superficial 
but painful scars are assigned a 10 percent maximum 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
The June 2007 VA examiner found that the Veteran had a "J" 
shaped 17 cm. scar on the left lateral knee area.  However, 
as there is no evidence that the Veteran's scar was painful, 
a separate 10 percent evaluation is not warranted for a left 
knee scar prior to June 22, 2007.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  No other scar diagnostic codes are for 
application because the evidence of record does not 
demonstrate that the scar causes disfigurement of the head, 
face, or neck or limited motion, or is deep, 144 square 
inches or more, or unstable.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7803, 7805 (2008).

Nevertheless, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostics Code 5003, 
5010 (2008).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
VA General Counsel opinions provide for separate evaluations 
for knee instability and knee arthritis in certain cases.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5257 (2008); see also VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997) (holding that knee arthritis and instability may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) 
(holding that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is x-ray evidence of arthritis, a separate rating for 
arthritis could be based on painful motion under 38 C.F.R. § 
4.59).  Normal flexion of the knee is to 140 degrees, and 
normal extension of the knee is to 0 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2008).  Limitation of motion of the knee is 
evaluated as noncompensable if there is more than 45 degrees 
flexion and less than 10 degrees extension.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation 
is warranted when extension is limited to 10 degrees or when 
flexion is limited to 45 degrees.  Id.  A 20 percent 
evaluation is for application when extension is limited to 15 
degrees or when flexion is limited to 45 degrees.  Id.  A 30 
percent evaluation is warranted when extension is limited to 
20 degrees or when flexion is limited to 15 degrees.  Id.

In this case, a separate evaluation for degenerative joint 
disease of the left knee is warranted.  The evidence reflects 
complaints of tenderness and pain on range of motion testing.  
In addition, crepitus was regularly noted with range of 
motion testing.  A March 2003 record found that extension was 
limited by 15 degrees and flexion was limited to 95 degrees.  
A March 2003 x-ray of the left knee showed moderate to 
advanced osteoarthritis.  A May 2003 x-ray revealed 
significant osteoarthritis with bone-on-bone of the lateral 
compartment and changes throughout the knee joint.  A May 
2003 VA examination noted flexion to 132 degrees, and an x-
ray revealed arthritic changes.  Private medical treatment 
records indicate that an x-ray of the left knee showed bone-
on-bone deformity involving the lateral compartment with 
sclerosis and osteophytes and severe patellofemoral arthrosis 
with large osteophytes and narrowing.  The diagnosis was 
severe degenerative arthritis of the left knee.  A March 2007 
VA treatment record reveals that extension was limited by 8 
degrees and flexion was limited to 90 degrees.  A June 2007 
VA treatment record notes that extension was limited by 10 
degrees and flexion was limited to 80 degrees.  X-rays showed 
severe end-stage degenerative joint disease of the left knee.  
A June 2007 VA examination reveals range of motion from 0 to 
90 degrees.  X-rays showed moderate to severe degenerative 
changes of the left knee.  The diagnosis was advanced 
osteoarthritis of the left knee.  

As the evidence reflects that extension was limited by 15, 0, 
8, and 10 degrees, a separate evaluation of 20 percent is 
warranted under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261.  Although limitation of flexion was 
shown, the degree of limitation of flexion of the left knee 
did not warrant a compensable evaluation under Diagnostic 
Codes 5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  

Accordingly, as limitation of extension of the left knee by 
15 degrees was shown by the evidence of record, a separate 20 
percent evaluation is warranted for the Veteran's left knee 
arthritis, prior to June 22, 2007.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257; see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998). 

The evidence of record does not show that the Veteran's left 
knee disorder caused a level of functional loss greater than 
that already contemplated by the assigned evaluation prior to 
June 22, 2007.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2008).  The May 2003 VA examiner found 
no change in range of motion or fatigue with repetitive use.  
The June 2007 VA examiner reported increased pain with 
repeated motion, but no evidence of weakness, fatigue, or 
lack of endurance with repeated motion.  The Veteran's 
subjective reports of pain and other symptoms of functional 
loss documented in the record are duly recognized; however, 
the evidence does not reflect functional loss beyond that 
contemplated in the currently assigned evaluation.  
Accordingly, an evaluation greater than that currently 
assigned, on the basis of functional loss, is not warranted 
prior to June 22, 2007. 

II.  On and After August 1, 1008

On and after August 1, 2008, the Veteran's left knee disorder 
was assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 for knee replacement.  Under Diagnostic 
Code 5055, the minimum 30 percent evaluation is warranted 
when the medical evidence of record shows a history of 
prosthetic knee replacement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  A 60 percent evaluation is warranted when there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Id.  The maximum 100 
percent evaluation is granted for 1 year following 
implantation of prosthesis.  Id.  When there are intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the Rating Schedule instructs to rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  Id. 

In August 2008, the Veteran underwent a VA joints 
examination.  The Veteran reported that he was not employed, 
and that he retired from his job with the postal service in 
March 2008.  The Veteran indicated that he returned to work 
after his left TKA, and that he required the use of a cane.  
He stated that his employer would not allow him to continue 
working with a cane, and accordingly, he retired from his 
job.  The Veteran complained of a sensation that his left 
knee had a tendency to go into a position of recurvatum or 
hyperextension.  He also noted some slight popping in the 
left knee, and the Veteran's wife reported that the Veteran 
rubbed his knee continuously while sitting because it did not 
feel right.  The Veteran reported that he felt that the 
surgery was 75 percent helpful, that he was able to sleep 
comfortably, and that he was able to walk without falling 
down and without the knee giving way.  The Veteran stated 
that he used an exercise bike for one hour every day, which 
he could not do before the surgery, and that his left knee 
was more stable.  The Veteran reported that he still needed 
to hold on or have external support, and that there was 
periodic swelling after a quarter mile walk that he took two 
times a week.  The examiner noted that the Veteran's history 
suggested weakness and fatigability, but no lack of 
coordination, and there was increased motion after surgery 
with no pain during motion.

Physical examination revealed normal alignment of the left 
knee.  The Veteran walked with a cane in his left hand.  
There was a slight antalgic gait favoring the left leg.  
Range of motion on repetitive testing revealed flexion to 120 
degrees and full extension to 0 degrees.  There was no pain 
during range of motion.  There was medial and lateral femoral 
tibial crepitus of a slight degree on active and passive 
motion of the left knee, and there was slight patellofemoral 
crepitus of the left knee.  There was a 20 cm. healed 
anterior scar of the left knee with a curved lateral 
arthrotomy scar on the left knee.  There was soft tissue 
thickening noted on palpation of the left knee, but no joint 
effusion.  Circumferential measurements indicated 1.5 cm. of 
atrophy of the left thigh with the left thigh measuring 46.5 
cm, the left knee measuring 41.0 cm, and the left calf 
measuring 39.5 cm.  There was no tenderness about the left 
knee, and patellar alignment and tracking was normal.  
Ligament testing showed no varus or valgus laxity and 
negative anterior and posterior drawer sign of the left knee.  
Strength on the left hamstring and quadriceps were 3/5.  The 
diagnosis was left knee arthritis, status post total knee 
arthroplasty.

The Veteran's left TKA was completed in June 2007, and a 100 
percent evaluation was assigned for the year following the 
TKA.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Additionally, a 60 percent evaluation is not warranted in 
this case, as the chronic residuals of the TKA do not 
constitute severe painful motion or weakness.  Although the 
August 2008 VA examiner noted that the Veteran's history 
suggested some weakness and fatigability, there was no 
evidence of pain on motion and the weakness noted was not 
reported as severe.  


Moreover, and as directed by the Rating Schedule instructions 
under Diagnostic Code 5055, the Board has considered whether 
there are intermediate degrees of residual weakness, pain, or 
limitation of motion such that an evaluation greater than 30 
percent is warranted under Diagnostic Codes 5256, 5261, or 
5262.  Diagnostic Code 5256 contemplates anklyosis of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, as 
anklyosis of the left knee is not documented in the evidence 
of record, an evaluation greater than 30 percent under this 
diagnostic code is not warranted.  Id.  Similarly, Diagnostic 
Code 5261 contemplates limitation of extension of the leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The August 2008 VA 
examination indicates that there was full extension of the 
left knee.  Accordingly, as the evidence of record does not 
show that extension of the left leg is limited to 30 degrees, 
as would merit a 40 percent rating, an evaluation greater 
than 30 percent under Diagnostic Code 5261 is not warranted.  
Id.  Moreover, Diagnostic Code 5262 contemplates impairment 
of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  However, for a 40 percent rating, nonunion of the 
tibia and fibula with loose motion requiring use of a brace 
must be shown; in this case, there is no evidence of nonunion 
of the tibia and fibula, or of loose motion, and there is no 
evidence that the Veteran has required the use of a knee 
brace on and after August 1, 2008.  Accordingly, an 
evaluation greater than 30 percent under Diagnostic Code 5262 
is not warranted.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted for residuals of a left knee TKA 
under other diagnostic codes on and after August 1, 2008.  
Schafrath, 1 Vet. App. at 595.  Although the Veteran reported 
a sensation of some recurvatum or hyperextension of the left 
knee during the August 2008 VA examination, recurrent 
subluxation or lateral instability, and genu recurvatum, have 
not been shown by the objective evidence of record.  
Accordingly, Diagnostic Codes 5257 and 5263 are not for 
application.  Moreover, as Diagnostic Codes 5258 and 5259, 
which contemplate dislocated and removed semilunar cartilage, 
do not provide for an evaluation greater than 30 percent, 
these diagnostic codes are also not for application.  

The assignment of a separate evaluation for a left knee scar 
has also been considered on and after August 1, 2008.  38 
C.F.R. § 4.118.  Although the August 2008 VA examiner noted a 
20 cm. healed anterior scar with a curved lateral arthrotomy 
scar on the left knee, there is no indication that the 
Veteran's scars were painful.  Accordingly, a separate 10 
percent evaluation is not warranted for a left knee scar on 
and after August 1, 2008.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  No other scar diagnostic codes are for application 
because the evidence of record does not demonstrate that the 
scar causes disfigurement of the head, face, or neck or 
limited motion, or is deep, 144 square inches or more, or 
unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803, 
7805.

During his August 2008 VA examination, the VA examiner noted 
that the Veteran provided a history suggesting weakness and 
fatigability, but no lack or coordination and no pain during 
motion.  The Veteran also reported that he had a sensation of 
his knee going into a position of recurvatum or 
hyperextension and slight popping.  He denied that his left 
knee gave way or that he fell down due to his left knee.  He 
reported that his left knee was more stable, but noted some 
occasional swelling.  There is no evidence that the Veteran 
experienced left knee pain resulting in limitation of 
extension to 30 degrees; as noted above, extension of the 
left leg full to 0 degrees.  Moreover, although the VA 
examiner noted that the Veteran provided a history suggesting 
weakness and fatigability, there were no objective findings 
on examination that any weakness, excess fatigue, 
incoordination, or lack of endurance resulted from repetitive 
use.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  Accordingly, an evaluation in excess of 30 percent 
based on functional impairment is not for assignment on and 
after August 1, 2008.  Id. 

III.  Other Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the Veteran's disability picture, 
throughout the pertinent periods on appeal, is not so unusual 
or exceptional in nature as to render the ratings assigned 
herein for a left knee disorder inadequate.  This disorder is 
initially evaluated as impairment to the knee based on 
instability and subluxation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In addition, a separate disability 
rating has been granted by this decision for arthritis of the 
left knee prior to June 22, 2007, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5261.  A 30 percent 
evaluation has been granted on and after August 1, 2008, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The criteria 
of these diagnostic codes are found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id.  

As noted above, prior to June 22, 2007, instability of the 
left knee has been shown by the medical evidence to be no 
more than moderate, and the Veteran's left knee arthritis was 
manifested as limitation of motion warranting a separate 20 
percent evaluation.  In addition, on and after August 1, 
2008, the Veteran's residuals of a left TKA manifested 
complaints of a sensation of the knee going into a position 
of recurvatum or hyperextension, slight left knee popping, 
occasional swelling, and a history suggesting weakness and 
fatigability.  The Veteran also reported that his knee was 
more stable and did not give way, that he was able to ride an 
exercise bike for one hour per day, and that he believed that 
his symptoms were 75 percent improved since the surgery.  In 
addition, the Veteran had full left knee extension.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are congruent with the disability picture 
represented by the assigned ratings.  The criteria for a 20 
percent rating for left knee instability and a separate 20 
percent rating for left knee arthritis prior to June 22, 
2007, and a 30 percent evaluation for a status post left TKA 
on and after August 1, 2008 reasonably describe the Veteran's 
disability level and left knee symptomatology and, therefore, 
the assigned schedular evaluations are adequate and no 
referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Thus, based on the evidence of record, the Board finds that 
the Veteran's left knee disability picture cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluations inadequate during the pertinent time 
periods on appeal.  The threshold determination for a 
referral for extraschedular consideration has not been met 
and, consequently, the Board finds that the Veteran's left 
knee disorder is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115. 

The Veteran contended during his August 2008 VA examination 
that he retired from his job due to his left knee disability.  
However, in his January 2009 statement, he reported that he 
had great difficulty in performing his job of 26 years due to 
"multiple disabilities" and that he was "forced to resign 
[his] position because of the combination of [his] 
disabilities."  The Board acknowledges the Veteran's 
arguments, but observes that the Veteran worked as a postal 
carrier for 26 years and that there is no objective evidence 
that the Veteran's left knee disorder alone interfered 
markedly with his employment; indeed, the Veteran indicated 
in his January 2009 statement that the combination of his 
disabilities caused him to resign from his employment.  
Moreover, although the Veteran signed a rehabilitation 
position offer from his employer in October 2007, the form 
does not indicate that the Veteran was offered reassignment 
of his job duties as a result of his left knee disorder.  
Further, even if the Veteran did accept a reassignment of his 
job duties as a result of his left knee disorder, the form 
reflects that the Veteran's employer made reasonable 
accommodations for him with any limits imposed by his 
disability.  

After review of the evidence, there is no evidence of record 
that would warrant ratings in excess of those assigned for 
the Veteran's service-connected left knee at any time during 
the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt, however, as shown above, 
the preponderance of the evidence is against the Veteran's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Prior to June 22, 2007, an increased evaluation greater than 
20 percent for instability of the left knee is denied.

Prior to June 22, 2007, a separate evaluation of 20 percent 
for arthritis of the left knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 

On and after August 1, 2008, an evaluation greater than 30 
percent for status post left knee total arthroplasty is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


